Name: 93/531/EEC: Commission Decision of 15 October 1993 concerning certain protection measures relating to African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  Europe;  agricultural activity;  trade policy
 Date Published: 1993-10-16

 Avis juridique important|31993D053193/531/EEC: Commission Decision of 15 October 1993 concerning certain protection measures relating to African swine fever in Portugal Official Journal L 258 , 16/10/1993 P. 0033 - 0034COMMISSION DECISION of 15 October 1993 concerning certain protection measures relating to African swine fever in Portugal(93/531/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 (4) thereof, Whereas since 9 August 1993 several outbreaks of African swine fever have been declared in different parts of Portugal; Whereas in view of the trade in live pigs, fresh pigmeat and certain meat-based products these outbreaks are liable to endanger the herds of other Member States; Whereas Portugal had been declared free of African swine fever in March 1993; whereas this disease has now reappeared; Whereas Article 9a (1) of Council Directive 64/432/EEC (4), Article 8a (1) of Council Directive 72/461/EEC (5) and Article 7a (1) of Council Directive 80/215/EEC (6) state that a Member State in whose territory African swine fever has been recorded within the previous 12 months shall not export live pigs, pigmeat and pigmeat products covered by the aforementioned Directives; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Portugal shall not send to other Member States live animals of the porcine species coming from its territory. Article 2 1. Portugal shall not send to other Member States fresh pigmeat and pigmeat products obtained from pigs coming from holdings situated on its territory. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) (a) of Directive 80/215/EEC. 3. Meat products produced in accordance with the provisions of paragraph 2 and consigned from Portugal shall be accompanied by a health certificate referred to in Article 3 (9) (b) (ii) of Council Directive 77/99/EEC (7). The certificate shall bear the following words: 'Products conforming to Commission Decision 93/531/EEC of 15 October 1993 concerning certain protection measures relating to African swine fever in Portugal.' Article 3 The Commission will follow developments in the situation and may amend this Decision in the light of such developments. Article 4 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 5 This Decision is applicable until 10 November 1993. Article 6 This Decision is addressed to the Member States. Done at Brussels, 15 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No 121, 29. 7. 1964, p. 1977/64. (5) OJ No L 302, 31. 12. 1972, p. 24. (6) OJ No L 47, 21. 2. 1980, p. 4. (7) OJ No L 26, 31. 1. 1977, p. 85.